DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
First, the Applicant argues that although Umehara teaches that modifying the softening points of the components in the toner composition provides a toner having a desirable combination of low temperature fixability, hot offset resistance, and thermostable preservability, there is nothing in Umehara that discusses achieving desirable toner properties by modifying the weight average molecular weights, number average molecular weights, polydispersity indices, and weight content for amorphous polyester (A) and (B), or the specific ranges for each parameter recited by the present claims. Therefore, the Applicant concludes that one of ordinary skill in the art would not have any reason or motivation to arrive at the recited claims.
However, even though Umehara does not specifically mention modifying the weight average molecular weights to achieve the properties attained by modifying the softening points of the components in the toner as mentioned above, one of ordinary skill in the art would have recognized that one way to modify the softening points of the components in the toner could be to adjust the molecular weight of the resins in the toner. For instance, Tsuda et al. (US 2018/0004108 A1) teaches that the softening point of the toner can be controlled to an optimum value by adjusting the molecular weight of the resin used in the toner, the amount of THF insoluble used in the toner, and the type and number of plasticizers (such as wax) ([0061]). Similarly, one of ordinary skill in the art would have also recognized that one way to control the glass transition temperature of an amorphous resin or the melting temperature of a crystalline resin is to adjust is to adjust molecular weight of the resin. For instance, Tonegawa et al. (US 2017/0255115 A1) teaches a toner comprising crystalline and amorphous resins where the glass transition temperature of the two amorphous resins and the melting temperature of the crystalline resin can be controlled by adjusting the composition (proportions) of monomers for the resin or the molecular weight of the resin ([0043]). Therefore, a person of ordinary skill would have been motivated to optimize the molecular weights of the polyester resins, within the scope of the preferred ranges taught in the prior art, with the goal of perfecting the softening points and glass transition temperatures of the resins used in the toner. The artisan would have been motivated to do so in order to obtain a toner with desirable combination of low temperature fixability, hot offset resistance, and thermostable preservability, as suggested by Umehara.
Next, the Applicant argues that Umehara does not teach or suggest the ranges recited in the present claims, since there is no further discussion regarding the molecular weights of the amorphous polyesters (A) and (B). Specifically, the Applicant argues that there is no suggestion in Umehara to modify MwA by increasing the lower limit of the range of MwA of Umehara to the lower limit of the range of MwA of the claims, or by decreasing the upper limit of the range of MwA of Umehara to the upper limit of the range of MwA of the claims. The Applicant makes the same argument about aligning the ranges of Umehara with the claimed ranges with the other claimed properties (MwB, number average molecular weights, polydispersity indices). 
However, according to the MPEP, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As discussed on pg. 4 of the previous Office action, the ranges for the weight average molecular weight and number average molecular weight of polyester resin (A) and polyester (B), and the polydispersity of polyester resin (B) taught by Umehara fully encompass, or overlap with, the claimed ranges. Therefore, there is no need for Umehara to suggest modifying the ranges of said properties to perfectly align with the claimed ranges in order for a prima facie case of obviousness to exist, since Umehara already teaches preferred ranges that fully encompass, or overlap, with the ranges presented in the claims.
Then, the Applicant argues that Umehara does not mention or discuss developing toners that have improved heat roller life performance or how to modify the composition of the toner in order to improve heat roller life. The Applicant further points out that in the low temperature fixability study reported in Evaluation 1 of Umehara, the image forming apparatus had a fixing roller at a temperature of 150 ºC. However, the disclosure of the instant invention mentions that the temperature of where offset occurred was 120 ºC or less (second paragraph in specification). Therefore, the Applicant argues that one of ordinary skill in the art would not have any clue as how to formulate the claimed toner formulation based on Umehara.
However, contrary to the Applicant’s arguments, Umehara does provide some guidance on how to modify the composition of the toner in order to improve heat roller life. Specifically, Umehara teaches a preferred range for the content of the charge controlling agent relative to the binder resin in the toner. Umehara then teaches that when the content of the charge controlling agent is too high, the toner has too large a charge quantity, and thereby the electrostatic force of a developing roller attracting the toner increases, resulting in deterioration of the fluidity of the toner and image density of the toner images ([0152]).
Regardless, it is not necessary for the prior art to suggest the same advantage or result discovered by the Applicant, so long as one of ordinary skill in the art would have been motivated to apply its teachings. According to the MPEP, rationale to modify or combine prior art may be expressly or impliedly contained in the prior art and references do not have to explicitly suggest combining teachings (MPEP 2144 [R-5]). In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988). Furthermore, the MPEP states that, “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant.” Also, according to the MPEP, “Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references “without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done” (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention (MPEP 2144 [R-5]).”
The teachings of the MPEP presented above also apply to the Applicant’s next argument, in that Nakanishi does not mention or discuss developing toners that have improved heat roller life performance. The Applicant also argues that Nakanishi’s disclosure of the weight average molecular weights, number average molecular weights, polydispersity indices, and glass transition points for amorphous polyesters (A) and (B) are “overly broad” and do not disclose or suggest the ranges recited by the instant claims. However, Nakanishi was replied upon as a secondary reference to provide motivation for controlling the glass transition temperature of polyester resins having properties similar to those taught by Umehara. The purpose of discussing the weight average molecular weights, number average molecular weights, polydispersity indices of the polyester resins of Nakanishi on pg. 5-6 of the previous Office action in detail was to show that the resins of Nakanishi have similar properties to those of Umehara (and of the Applicants). This was necessary to show that the preferential ranges for the glass transition temperatures taught in Nakanishi could be applied to the resins of Umehara. Therefore, someone of ordinary skill in the art would have been motivated to optimize the glass transition temperature of the resins of Umehara, using the guidance of Nakanishi, in order to achieve the benefits taught by Nakanishi (see pg. 6 of the previous Office action).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (US 2007/0141498 A1), in view of Nakanishi et al. (US 2003/0040554 A1).

Umehara teaches a toner comprising a binder resin, a release agent, a colorant (Abstract). The binder resin comprises of an amorphous polyester (A), an amorphous polyester (B), and a crystalline polyester (C) ([0047]). The toner is to be used in a high-speed image forming apparatus which can produce high quality images for a long period of time ([0036], claim 17). The image forming apparatus contains a developing device which includes a developing unit and a toner supplying room configured to supply a toner to the developing unit. The developing unit includes a developing bearing member configured to bear a developer and supply the developer to the photoreceptor, and a developer controlling member configured to control the amount of the developer supplied to the photoreceptor ([0208]). 
Umehara teaches that an amorphous resin starts to gradually decrease its viscosity at its glass transition temperature. There is a large difference between a glass transition temperature of a toner and temperature at which the toner starts to be fixed. Therefore, in order to improve low temperature fixability of the toner, a softening point of the binder resin has to be decreased by decreasing the glass transition temperature or the molecular weight. However, in this case, thermostable preservability and hot offset resistance of the toner deteriorate ([0083]). In contrast, the crystalline polyester (C) causes crystal transition at its glass transition temperature, and rapidly decreases its viscosity so that the toner can be fixed on a recording material, such as paper ([0084]). Due to the inclusion of the crystalline polyester (C), the toner has a good combination of low temperature fixability, thermostable preservability, and hot offset resistance ([0085]).
When a molecular weight distribution of tetrahydrofuran (THF) soluble components of the amorphous polyester (A) and polyester (B) are determined by gel permeation chromatography (GPC), the amorphous polyester (A) has a weight average molecular weight (herein referred to as “MwA”) of 7,000 to 30,000, a number average molecular weight (herein referred to as “MnA”) of 1,000 to 10,000 and a polydispersity (MwA/MnA) of 2.0 to 20.0 ([0076]). The amorphous polyester (B) has a weight average molecular weight (herein referred to as “MwB”) of 1,000 to 200,000, a number average molecular weight (herein referred to as “MnB”) of 1,000 to 15,000, and a polydispersity (MwB/MnB) of 5.0 to 50.0 ([0076]). 
Umehara further teaches that the ratio of the softening point to the temperature at which the maximum of the DSC peak representing the melting heat is observed (melting temperature) is preferably from 0.98 to 1.05 ([0082]). The toner includes the colorant in an amount of from 1 to 15% by weight, and more preferably from 3 to 10% by weight ([0149]). Specific examples of the colorants include any known dyes and pigments, such as carbon black ([00149]). 
Similarly, Nakanishi teaches a toner binder which comprises an aggregate of binder resin particles composed of two polyesters (A) and (B) ([0013]). Before continuing with the teachings of Nakanishi, it should be noted that polyester (A) of Nakanishi corresponds to the applicant’s amorphous polyester resin B, and polyester (B) of Nakanishi corresponds to the applicant’s amorphous polyester resin A.
Nakanishi teaches that polyester (A) preferably has a weight-average molecular weight (MwA) of from 25,000 to 60,000 ([0033]). The weight-average molecular weight (MwA) is at least 20,000 from the viewpoint of the anti-hot offset property of the toner binder and the toner ([0033]). Furthermore, polyester (A) preferably has a number-average molecular weight (MnA) of from 5,000 to 30,000 ([0035]). The number-average molecular weight (MnA) is at least 2,000 from the viewpoint of the heat storage stability of the toner ([0035]). The glass transition point (Tg) of polyester (A) is most preferably 50 to 70 ºC ([0037]). The Tg of polyester (A) is at least 30 ºC in view of the heat storage stability of the toner, and at most1 80 ºC in view of the low-temperature fixing property of the toner binder and the toner ([0037]). 
Nakanishi further teaches that polyester (B) most preferably has a weight-average molecular weight (MwB) of from 5,000 to 13,000 ([0046]). The weight-average molecular weight (MwB) is at most 20,000 from the viewpoint of the low-temperature fixing property of the toner binder and the toner ([0046]). Furthermore, polyester (B) most preferably has a number-average molecular weight (MnB) of from 2,000 to 5,000 ([0047]). The number-average molecular weight (MnB) is at least 1,000 from the viewpoint of the heat storage stability of the toner binder and the toner ([0047]). The polydispersity of polyester (B) (MwB/MnB) is most preferably from 2 to 3 ([0048]). The glass transition point (Tg) of polyester (B) is most preferably 50 to 70 ºC ([0049]). The Tg of polyester (B) is at least 30 ºC in view of the heat storage stability of the toner, and at most 80 ºC in view of the low-temperature fixing property of the toner binder and the toner ([0049]). The toner binder is mixed with a coloring agent ([0127]). Known dyestuff, pigments, and magnetic powder can be used for the coloring agents. A specific example includes carbon black ([0128]). The content of the coloring agent in the toner is normally from 2 to 15 % by weight ([0128]). 
	As previously discussed, Umehara teaches that by employing crystalline polyester resin in the toner, the low temperature fixability, thermostable preservability, and hot offset resistance properties are improved. Also, Nakanishi teaches that when the glass transition temperature of polyesters (A) and (B) is at least 30 ºC and at most 80 ºC, the toner has suitable heat storage stability and the low-temperature fixing properties. Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized these properties by perfecting the amount of the crystalline polyester resin in the toner and the glass transition temperatures of the amorphous polyester resins. Since Umehara is silent regarding suitable amounts of the three distinct polyester resins, the skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by Umehara and Nakanishi. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                
   /PETER L VAJDA/   Primary Examiner, Art Unit 1737
   09/28/2022                                                                                                                                                                                                                                                                                                                                                                                          






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1[0037] of Nakanishi uses the phrase “at least” instead of “at most”, however this is believed to be a typo due to the teachings of the ranges in the previous sentence. See also [0049] of Nakanishi.